Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Final Office action is based on the 17/414262 application originally filed June 15, 2021.
Amended claims 1, 2, 8-10, 12, 15, 17-19, 21-24, 26, 28, 30 and 54-55, filed April 11, 2022, are pending and have been fully considered.  Claims 3-7, 11, 13, 14, 16, 20, 25, 27, 29 and 31-53 have been canceled.  Claims 54-55 are new.
The rejection under 35 USC 112 2nd paragraph is withdrawn in light of applicants claimed amendments and remarks.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 8-10, 12, 15, 17-19, 21-24, 26, 28, 30 and 54-55 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (CN 109321301 A) hereinafter cited under English Translation (provided by applicants in IDS filed June 15, 2021) in view of Hayashi et al. (US 2019/0119593) hereinafter “Hayashi” in view of Dale et al. (US 2013/0247456) hereinafter “Dale”.
Regarding Claims 1, 2, 8-10, 12, 15, 17-19, 21-24, 26, 28, 30 and 54-55
	Sun discloses in the abstract, a kind of production technologies of biomass granule fuel, it is related to the production technical field of biomass granule fuel, comprising the following steps: S1, pre-treatment of raw material: S2, drying, dedusting: S3, screening, sub-material: S4, stirring, granulation: S5, dedusting, screening. 
	Sun discloses in paragraphs 0033-0038, a kind of production technology of biomass granule fuel, comprising the following steps:
S1, pre-treatment of raw material: first material is carried out to air-dry processing, pulverizer is recycled to carry out different types of material it is crushed/compressed to 200mm or less;
S2, drying, dedusting: being dried the smashed material of S1 using dryer, makes the control of its water content 15%.   Hereinafter, being dusted again to material after drying, the powder that partial size is less than 0.1mm is removed;
S3, screening, sub-material: sieving smashed material using rotary screen, separated, then to the material after separation into Row drying dehumidifying, obtains the different material of partial size;
S4, stirring, granulation: small particle material different types of in S3 being put into blender and carries out uniform stirring, the time during which adhesive is added in 30min in control into blender, until stirring evenly, then the material after stirring is conveyed system grain to be granulated in molding machine, pelletizing forming machine by material compression at diameter within the scope of 8mm-10mm, density is in 0.8t/m3- Particle within the scope of 1.2t/m3, and then obtain granularity 20mm biomass granule fuel below;
S5, dedusting, screening: being dusted processing for obtained biological particles, screen out underproof product or particle, Underproof product or particle are delivered in S4 by conveyer to carry out secondary agitation, is granulated, and qualified product passes through packing machine for packing  and warehousing.
Sun further discloses in paragraph 0017, as further scheme of the invention: the material uses pine wood sawdust, weedtree sawdust, larch sawdust, poplar One of trees bits and willow sawdust etc. are a variety of.
It is to be noted, Sun fails to specifically teach the molded material is heated under the claimed conditions of claim 1(vi).
However, Hayashi discloses in the abstract, the biomass solid fuel obtained by molding pulverized biomass particles, such that mutual bonding or adhesion between pulverized biomass particles is maintained after immersion in water.
	Hayashi discloses in paragraph 0025, the biomass solid fuel of the present invention is a product by molding pulverized biomass particles of a raw material comprising at least one selected from the group consisting of rubber tree, acacia, meranti, eucalyptus and teak, or pulverized biomass particles of a raw material of a mixture of larch, spruce and birch. Larch, spruce, and birch may be used alone as raw material biomass, but mixtures thereof are preferred. The biomass solid fuel is a molded solid product obtained by the steps including a molding step of compressing and molding biomass that has been crushed and pulverized to a state of debris or powder into biomass blocks, and a heating step of heating the biomass blocks. The molded and heated solid product is used as a fuel (corresponding to PBT mentioned below). Since the biomass solid fuel of the present invention does not require a step of steam explosion and the use of a binder, the cost increase is suppressed. Herein, biomass as a raw material is also simply referred to as "raw material" or "biomass", the biomass blocks obtained by molding process before the heating step are also referred to as "unheated biomass blocks", and biomass solid fuel is also simply referred to as "solid fuel". 
Hayashi discloses in paragraph 0024, the solid fuel is a molded solid product obtained by the steps including a molding step of compressing and molding biomass that has been crushed and pulverized to a state of debris or powder into biomass blocks, and a heating step of heating the biomass blocks after the molding step. The molded solid product is used as a fuel (corresponding to PBT mentioned below). 
	Hayashi discloses in paragraph 0030, the method of manufacturing a biomass solid fuel comprises a molding step of molding pulverized biomass particles of the biomass that has been crushed and pulverized to obtain unheated biomass blocks, and a heating step of heating the unheated biomass blocks whereby providing a heated solid product, wherein the heating temperature in the heating step is preferably 150°C to 400°C. With the temperature of the heating step within the above range, the biomass solid fuel having the above properties can be obtained. The heating temperature is appropriately determined depending on biomass raw materials and the shape and size of biomass blocks. The heating time in the heating step is not particularly limited, but it is preferably 0.2 to 3 hours. 
	It is to be noted, Hayashi discloses in paragraph 0029, the solid biomass fuel product obtained has an equilibrium moisture content after immersion in water of 10 to 65 wt %.
	Hayashi discloses in paragraph 0028, in a biomass solid fuel obtained after the heating step, the COD (Chemical Oxygen Demand) of an immersion water used for water immersion is 3,000 ppm or less. 
	Hayashi disclose in paragraph 0122, in the method of manufacturing the biomass solid fuel, because the method has such an order of the steps that the heating step of heating the unheated biomass blocks is performed after the molding step, mutual bonding or adhesion between the pulverized biomass particles is maintained by using components originated from the raw material biomass without using a binder, which enables the production of biomass solid fuels having high water-resistant which do not disintegrate by immersion in water.  Hayashi further placed the produced solid biomass fuel through a rotational strength test where the biomass solid was passed through a sieve to remove particles and test the durability of the solid biomass fuel (See paragraph 0187).
	Hayashi discloses in paragraph 0032, when A denotes the bulk density of the unheated biomass blocks before heating step and B denotes the bulk density of the heated solid product after the heating step, it is preferred that B/A=0.6 to 1. The value of the bulk density A is not particularly limited as long as it is within such a known range that unheated biomass blocks can be obtained by molding the pulverized biomass particles. The bulk density varies depending on the kind of biomass raw materials, and thus it may be appropriately set. The bulk density can be reviewed in Table 2 of Hayashi. 
	Hayashi disclosed in paragraph 0196, the solid biomass fuel was tested for water absorption for 5 days and the results showed the solid biomass fuel product was waterproof and had become hydrophobic that prevent the penetration of water.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to add a heating step to the molded biomass fuel of Sun as taught by Hayashi.  The motivation to do so is to use add a heating step to molded biomass fuel in order to control the moisture, size, durability and strength of the molded biomass fuel product.
	It is to be noted, Sun and Hayashi discloses biomass as raw material but fails to teach the claimed source of biomass.  
	However, it is known in the art to use various types of biomass for producing a densified solid biomass fuel, as taught by Dale.  Dale discloses in the abstract, a product is provided comprising at least one densified biomass particulate having a substantially smooth, non-flakey outer surface and containing no added binder, wherein said densified biomass particulate is comprised of a plurality of pretreated lignin-coated plant biomass fibers which contain a trace amount of base from pretreatment of said fibers.  Dale further discloses in paragraph 0025, the term "plant biomass" or "ligno-cellulosic biomass" or "LCB" as used herein is intended to refer to virtually any plant-derived organic matter containing cellulose and/or hemicellulose as its primary carbohydrates (woody or non-woody) available for producing energy on a renewable basis. Plant biomass can include, but is not limited to, agricultural residues such as corn stover, wheat straw, rice straw, sugar cane bagasse and the like. Plant biomass further includes, but is not limited to, woody energy crops, wood wastes and residues such as trees, including fruit trees, such as fruit-bearing trees, (e.g., apple trees, orange trees, and the like), softwood forest thinnings, barky wastes, sawdust, paper and pulp industry waste streams, wood fiber, and the like. Additionally, perennial grass crops, such as various prairie grasses, including prairie cord grass, switchgrass, Miscanthus, big bluestem, little bluestem, side oats grama, and the like, have potential to be produced large-scale as additional plant biomass sources. For urban areas, potential plant biomass feedstock includes yard waste (e.g., grass clippings, leaves, tree clippings, brush, etc.) and vegetable processing waste. Plant biomass is known to be the most prevalent form of carbohydrate available in nature and corn stover is currently the largest source of readily available plant biomass in the United States. When describing the various embodiments and used without a qualifier, the term "biomass" is intended to refer to "plant biomass," i.e., lignocellulosic biomass (LCB). 
	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use various types of biomass depending upon the desired properties when processing the biomass, i.e. moisture content, density, and size.  The applicant is reminded that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.
Therefore, through the teachings of Sun and Hayashi it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to optimize the moisture content of the biomass throughout the process due to the moisture content of the biomass will vary depending upon the type of biomass, size, duration, temperature, etc. of treating the biomass, as taught by Hayashi and Dale.  The applicant is reminded that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.
	
Response to Arguments
Applicant’s arguments with respect to the newly submitted claimed amendments of claim(s) 1, 2, 8-10, 12, 15, 17-19, 21-24, 26, 28, 30 have been considered but are moot because the new ground of rejection does not rely on the newly applied combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOSHA D HINES whose telephone number is (571)270-5551. The examiner can normally be reached Monday thru Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Latosha Hines/Primary Examiner, Art Unit 1771